Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 7, 10-16, and 21-36 are allowable.
Regarding independent claims 1, 13, and 24, the applicant's arguments filed 12/30/2020 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 13, and 24 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 13, and 1245 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 13 and 24), it discloses a method comprising: receiving a radio frequency (RF) signal at an input to a wake on radio circuit at a gate of a first transistor operating in an open-drain configuration having the gate biased so that a drain of the first transistor toggles from high to low responsive to an amplitude of the RF signal reaching a threshold level; supplying a bias current to first and second programmable resistors coupled in series; supplying a voltage from a middle node between the first and second programmable resistors as a reference voltage to a comparator; biasing the gate of the first transistor based, at least in part, on 
These claimed features contain particular communications between network components as well as specific procedures for obtaining specific contents to perform specific actions in such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 13 and 24, hence, these claimed features of claims 13 and 24 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465